Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 26, 2022

The Court of Appeals hereby passes the following order:

A22D0319. JUSTIN ANDRE LAMOUREUX v. ELLEN MARIE BROWN et al.

      Acting pro se, Justin Andre Lamoureux filed this discretionary application in
the Supreme Court of Georgia, seeking review of the superior court’s orders granting
the respondents’ motions to dismiss his petition, in which he sought custody of his
minor child.1 Case No. S22D0688. The Supreme Court found no basis for exercising
its jurisdiction in the case, and transferred the application to this Court.
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody[.]” Thus, the superior court’s orders here are directly
appealable. Id.; see Woodruff v. Choate, 334 Ga. App. 574, 578-579 (1), (2) (a) (780
SE2d 25) (2015) (order dismissing petition to modify child custody is subject to
direct appeal). This Court will grant a timely application for discretionary review if
the lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j).
Accordingly, this application is hereby GRANTED.
      Lamoureux shall have ten days from the date of this order to file a notice of
appeal in the superior court. See OCGA § 5-6-35 (g). If he has already filed a notice
of appeal in the superior court, then he need not file a second notice. The clerk of the
superior court is DIRECTED to include a copy of this order in the record transmitted


      1
        Respondents Ellen Brown, Eric Schreffler and Ann Schreffler filed a motion
to dismiss Lamoureux’s petition. Respondent Brett Waronicki also filed a motion to
dismiss the petition. The court granted both motions on the same date, in separate
orders.
to the Court of Appeals.

                           Court of Appeals of the State of Georgia
                                  Clerk’s Office, Atlanta,____________________
                                                            04/26/2022
                                  I certify that the above is a true extract from
                           the minutes of the Court of Appeals of Georgia.
                                   Witness my signature and the seal of said court
                           hereto affixed the day and year last above written.


                                                                          , Clerk.